Citation Nr: 0731210	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  99-23 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain prior to October 8, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from March 1946 until August 
1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to a rating in excess of 20 percent 
for lumbosacral strain  was before the Board in September 
2002.  At that time, the claim was denied.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a May 2003 Order, the Court 
vacated the September 2002 Board decision and remanded the 
matter back to the Board for development consistent with the 
Appellee's Motion for Remand submitted in March 2003.  In 
November 2003, the Board then remanded the matter to the RO.  
The matter returned to the Board in July 2005.  In pertinent 
part, the July 2005 decision awarded an increased evaluation 
to 40 percent for the veteran's lumbosacral strain, effective 
October 8, 2004.  The Board confirmed the 20 percent 
evaluation for the period prior to October 8, 2004.

The veteran appealed the July 2005 Board decision to the 
Court.  In a March 2007 Order, the Court vacated the portion 
of the July 2005 Board decision that denied an increased 
rating for lumbosacral strain prior to October 8, 2004.  The 
matter was accordingly remanded back to the Board for 
development consistent with the parties February 2007 Joint 
Motion.

The Board also observes that a December 2006 rating decision 
denied entitlement to a temporary total evaluation.  The 
veteran submitted a notice of disagreement in January 2007.  
The RO acknowledged receipt of the notice of disagreement in 
a February 2007 communication and indicated that a statement 
of the case was being prepared.  However, to date, such 
statement of the case has not been issued.  Accordingly, this 
matter is referred back to the RO for appropriate action.  


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's 
lumbosacral strain has been productive of complaints of pain; 
objectively, the veteran's spine was straight, and there was 
some limitation of motion, with flexion to no worse than 50 
degrees.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for lumbosacral strain prior to October 8, 2004, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5295 (as in effect prior to September 23, 
2006); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a June 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

The letter discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
claim, no higher rating or effective date will be assigned.  
As such, there is no prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran's claim of entitlement to an increased rating for 
lumbosacral strain was received in 1999.  However, 38 C.F.R. 
§ 4.1 provides that, in evaluating a disability, such 
disability is to be viewed in relation to its whole recorded 
history.  Therefore, the Board will consider any clinical 
records dated prior to 1999 which are found to shed 
additional light on the veteran's disability picture as it 
relates to the rating period on appeal.  It is further noted 
that the period beginning October 8, 2004, for which a 40 
percent evaluation was awarded by the Board in July 2005, is 
not for consideration at this time.  Indeed, the March 2007 
Court Order only vacated the July 2005 Board decision with 
respect to the period prior to October 8, 2004.  

At the outset, it is observed that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
twice during the pendency of this appeal.  The first 
amendment, affecting Diagnostic code 5293, was effective 
September 23, 2002.  The next amendment affected general 
diseases of the spine and became effective September 26, 
2003.  

The diagnostic criteria pertaining to intervertebral disc 
syndrome are not for application in the present appeal.  
Indeed, service connection for degenerative disc disease of 
the lumbar spine was denied by the Board in a December 1997 
decision.  Moreover, no competent evidence subsequent to that 
time indicates that disc disease is a component of the 
service-connected lumbar strain.  This obviates the need for 
analysis under Diagnostic Code 5293 as in effect prior to and 
as of September 23, 2002.  

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for lumbosacral strain.  
Prior to September 26, 2003, he was evaluated pursuant to 
Diagnostic Code 5295.  Under that Code section, a 20 percent 
rating is warranted where there is evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  In order to be entitled to 
the next-higher 40 percent rating, the evidence must show 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

The Board had reviewed the evidence of record and finds no 
support for an evaluation in excess of 20 percent for the 
veteran's lumbosacral strain during the period in question.  
For example, the evidence of record does not indicate a 
listing of whole spine to opposite side.  To the contrary, VA 
examination reports dated in January 1998 and November 2000 
noted that the veteran's spine was straight.  Neither 
examination indicated positive Goldthwaite's sign.

The competent evidence during the period in question also 
fails to demonstrate 
marked limitation of forward bending in standing position, or 
loss of lateral motion with osteo-arthritic changes.  Rather, 
VA examination in January 1998 revealed that the veteran 
could forward flex to 80 degrees before complaining of pain.  
His right and left lateral bending was to 40 degrees at that 
time.  Subsequent VA examination in November 2000 revealed 
that he could forward flex to 50 degrees before complaining 
of pain.  Remaining motion, including lateral bending, was to 
50 percent of normal.  While lateral bending was limited, 
there was no showing of loss of lateral motion as 
contemplated under Diagnostic Code 5295.   

The Board notes that, in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the Board acknowledges the veteran's complaints 
of low back pain.  For example, at his November 2000 VA 
examination, he reported a dull aching hurting pain across 
his lumbosacral spine.  He also reported severe episodes of 
low back pain at least two to three times per week, lasting 
anywhere from an hour to a day.  His pain was aggravated by 
running, digging, and heavy lifting.  Objectively, as noted 
above, there was pain on range of motion testing.  

Despite the complaints and findings of pain described above, 
the veteran's disability picture does not most nearly 
approximate the next-higher 40 percent evaluation under 
Diagnostic Code 5295.  Indeed, upon VA examination in January 
1998 and the November 2000, the veteran did not appear to be 
in any acute distress, and that he walked with a normal gait.  
He could stand on his heels and toes without difficulty.  
Moreover, neither examination report indicated that assistive 
devices were needed for ambulation.  

For the foregoing reasons, then, the criteria for a 40 
percent rating under the old version of Diagnostic Code 5295 
have not been met.  

The Board has also considered whether an increased evaluation 
is warranted under any other Diagnostic Code as in effect 
prior to September 26, 2003.  In this vein, Diagnostic Code 
is 5292, for limitation of motion of the lumbar spine, is 
applicable.  That Code section provides a 20 percent 
evaluation where the evidence demonstrates moderate 
limitation of motion.  A 40 percent rating is for application 
where there is severe limitation of lumbar spine motion.  

With respect to range of motion of the lumbar spine, the 
veteran's January 1998 VA examination revealed flexion to 80 
degrees, with pain at 80 degrees.  The veteran had extension 
to 30 degrees, and lateral bending to 40 degrees.  In 
November 2000, he had forward flexion to 50 degrees, without 
pain.  From 50 degrees onward there were complaints of pain.  
His remaining range of motion was to 50 percent of normal.  
The Board finds that this evidence does not demonstrate 
severe limitation of the lumbar spine consistent with a 40 
percent evaluation under Diagnostic Code 5292, even when 
considering additional functional limitation per 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  At most, such findings indicate moderate limitation 
of motion.  

No other Diagnostic Codes, as in effect prior to September 
23, 2003, are found to be relevant in evaluating the 
veteran's service-connected lumbosacral strain.  Indeed, as 
there is no evidence of vertebral fracture, Diagnostic Code 
5285 is not for application.  Similarly, as the evidence does 
not reveal a disability picture analogous to ankylosis, 
Diagnostic Codes 5286 and 5289 do not apply.  As disc disease 
is not a component of the service-connected disability, 
Diagnostic Code 5293 does not apply.  No other Code sections 
are for application.  

Based on the above, the rating schedule as in effect prior to 
September 26, 2003, cannot afford a rating in excess of 20 
percent for the veteran's service-connected lumbosacral 
strain.  

Effective September 26, 2003, the diagnostic criteria 
pertinent to spinal disabilities in general were revised 
effective September 26, 2003.  Under these relevant 
provisions, lumbosacral strain or spinal stenosis warrant a 
20 percent evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
and Diagnostic Code 5243 for intervertebral disc syndrome.  
(2007).

The Board has reviewed the competent evidence and finds no 
support for assignment of the next-higher 40 percent 
evaluation under the general rating formula for diseases and 
injuries of the spine.  Indeed, based on the evidence as 
previously discussed, there is no showing that forward 
flexion of the thoracolumbar spine is limited to 30 degrees 
or less during the rating period in question.  There is also 
no showing of favorable ankylosis of the entire thoracolumbar 
spine.  Moreover, the veteran's disability picture is not 
found to most nearly approximate a 40 percent evaluation when 
considering additional functional limitation under DeLuca.  

In conclusion, there is no basis for a rating in excess of 20 
percent for the veteran's lumbosacral strain at any time 
prior to October 8, 2004.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Prior to October 8, 2004, entitlement to a rating in excess 
of 20 percent for lumbosacral strain is denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


